     Case 2:17-cv-06089-VBF-JC Document 28 Filed 08/28/20 Page 1 of 1 Page ID #:467



 1
 2                                                                     JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      SAUL CAMPOS,                           ) Case No. 2:17-cv-06089-VBF-JC
12                                           )
                                             )
13                        Petitioner,        ) FINAL JUDGMENT
                                             )
14                  v.                       )
                                             )
15                                           )
      WARREN I. MONTGOMERY,                  )
16                                           )
                                             )
17                    Respondent.            )
      _____________________________
18
19         Final judgment is hereby entered in favor of the respondent and against
20   petitioner Saul Campos.
21         IT IS SO ADJUDGED.
22
23   Dated: August 28, 2020
24                                      HONORABLE VALERIE BAKER FAIRBANK
                                        SENIOR UNITED STATES DISTRICT JUDGE
25
26
27
28

                                              1
